DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 4-7, filed 05 January 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shotton et al. (US 2014/0241617 A1).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the life-size aspect" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art evaluation, the examiner assumes “the life-size aspect” to be the “the life-size model.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klusza et al. (US 2013/0259308 A1) in view of Shotton et al. (US 2014/0241617 A1) and further in view of Vaddadi et al. (US 2013/0187905 A1).
Regarding claim 1, Klusza discloses a space modeling system for depicting a life size representation of a design, comprising: a space modeling apparatus, wherein the space modeling apparatus utilizes a processor (Paragraph 0020, server with a processor for redecorating a room) to design, present and alter the space model; (Paragraph 0033, a user provides a room for redecorating to the server and the server returns to the user a redecorated room with a different style and filled with new furniture)	a frame-work options module; (Paragraph 0048, collection of showrooms having furniture sets)	an aspect module, wherein the space modeling apparatus utilizes the frame-work options module and the aspect module to design a model (Paragraphs 0017 and 0062, user preferences that affects the redecoration of a room including type and color where components selected are positioned and sized for the space) and displays the model in a display space in life size (Paragraph 0051-0052, augmented reality display of a 3D model of the re-decorated room on a mobile device).	Klusza does not clearly disclose project[ing] a life-size model of the space model.	Shotton discloses an augmented reality system that uses a mobile device with a projector to project images into a scene of a room in a realistic manner (Paragraph 0036 and figure 2).	Shotton’s projector in a mobile device that is used to project images into a scene of a room would have been recognized by one of ordinary skill in the art to be applicable to the mobile device that displays an augmented reality display of a 3D model of a re-decorated room of Klusza and the results would have been predictable in a mobile device that has a projector that can project an augmented reality display of a 3D model of a re-decorated room into a scene of a room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Klusza in view of Shotton does not clearly disclose the model comprising one or more items that are interactive such that a user can engage at least one of the items to change a configuration of the at least one of the items within the display, the changing the configuration comprising at least changing a shape of the item.	Vaddadi discloses modeled objects in a room, such as a couch (Paragraph 0070), that has properties that can be modified by a user including shape in a model interactor (Paragraph 0098).	Vaddadi’s technique of allowing a user to interactively modify modeled objects in a room would have been recognized by one of ordinary skill in the art to be applicable to the projected display of a 3D model of a re-decorated room having furniture of Klusza in view of Shotton and the results would have been predictable in an interactive application that allows a user to make modifications to modeled furniture objects in a 3D model of a re-decorated room including modifications to size that is projected into a scene of the room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Klusza discloses wherein the frame-work module is capable of utilizing one or more aspects of a data set in combination with one or more aspects of another data set (Paragraph 0046, more than one manufacturer sets of furniture is available and since multiple furniture items can be placed in the redecorated room, see figures 7A-7B, it would be obvious to one of ordinary skill in the art that at least one item from multiple manufacturer’s furniture sets may be present in the redecorated room).
Regarding claim 3, Klusza discloses wherein one data set relates of at least one of a manufacturer and distributor and the other set to at least one different manufacturer or distributor (Paragraph 0046, more than one manufacturer sets of furniture is available and since multiple furniture items can be placed in the redecorated room, see figures 7A-7B, it would be obvious to one of ordinary skill in the art that at least one item from multiple manufacturer’s furniture sets may be present in the redecorated room).
Regarding claim 4, Klusza in view of Vaddadi discloses wherein the aspect module presents various sizes, colors, lighting-effects and textures, so as to enable the user to interactively alter sizes, colors, lighting-effects and textures of at least one of the items (Klusza, paragraphs 0017 and 0062, redecorating a room with different types of furniture that are sized where aspects of the room can also have lighting, color, and texture where changes can be interactively be made by the user, Vaddadi, paragraph 0098).
Regarding claim 5, Klusza discloses wherein the aspect module changes the display in the display space on the fly or in real-time (Paragraph 0017, real-time redesign of the room).
Regarding claim 7, Klusza discloses wherein the life size model is in at least one of 2-dimensional or 3-dimensional (Paragraph 0051, 3D model of the room).
Regarding claim 8, Klusza discloses wherein the display space is at least one of in-doors or out-doors (Paragraph 0042, various types of in-door rooms).
Regarding claim 9, Klusza discloses a space modeling method for displaying a life-size model in a display space, the method comprising: designing a space frame-work; (Paragraph 0042, decorating types of rooms)	choosing design aspects of the display; (Paragraph 0017, decorating based on user preferences)	displaying a model of the frame-work, wherein the [aspect] model is at least one of 2-dimensional or 3-dimensional; (Paragraphs 0051-0052, 3D model of the room displayed using augmented reality)	and change aspects of the life size model in real-time based on aspect preferences (Paragraph 0017, real-time redesign of the room based on user preferences).	Klusza does not clearly disclose projecting a life-size model of the frame-work.	Shotton discloses an augmented reality system that uses a mobile device with a projector to project images into a scene of a room in a realistic manner (Paragraph 0036 and figure 2).	Shotton’s projector in a mobile device that is used to project images into a scene of a room would have been recognized by one of ordinary skill in the art to be applicable to the mobile device that displays an augmented reality display of a 3D model of a re-decorated room of Klusza and the results would have been predictable in a mobile device that has a projector that can project an augmented reality display of a 3D model of a re-decorated room into a scene of a room. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Klusza in view of Shotton does not clearly disclose the model comprising one or more items that are interactive such that a user can engage at least one of the items to change a configuration of the at least one of the items within the display, the changing the configuration comprising at least changing a shape of the item.	Klusza in view of Shotton does not clearly disclose comprising one or more items that are interactive and the changing the aspects comprising changing a configuration of at least one item in the life size model based on a user input, the changing the configuration comprising at least changing a shape of the item.
	Vaddadi discloses modeled objects in a room, such as a couch (Paragraph 0070), that has properties that can be modified by a user including shape in a model interactor (Paragraph 0098).	Vaddadi’s technique of allowing a user to interactively modify modeled objects in a room would have been recognized by one of ordinary skill in the art to be applicable to the projected display of a 3D model of a re-decorated room having furniture of Klusza in view of Shotton and the results would have been predictable in an interactive application that allows a user to make modifications to modeled furniture objects in a 3D model of a re-decorated room including modifications to size that are projected for display. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai et al. (US 2020/0118339 A1) discloses projection of rendering of models on a floor.
Thomas et al. (“Spatial augmented reality support for design of complex physical environments”) discloses augmented reality design in a physical environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613